
	
		I
		111th CONGRESS
		1st Session
		H. R. 1206
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. McCarthy of California,
			 Mr. McCotter,
			 Mr. Carter,
			 Mr. Hoekstra,
			 Mr. King of New York,
			 Mr. Buyer,
			 Mr. Ryan of Wisconsin,
			 Mr. Blunt,
			 Mrs. Blackburn,
			 Mr. Price of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Royce,
			 Mr. Mack, Mr. Wilson of South Carolina,
			 Mr. McCaul,
			 Mr. Poe of Texas,
			 Mr. Bilirakis,
			 Mrs. Myrick,
			 Mr. Shadegg,
			 Ms. Foxx, Mr. Kirk, Mr.
			 Frelinghuysen, Mrs.
			 Capito, Mr. Marchant,
			 Mr. Souder,
			 Mr. Conaway,
			 Mr. Miller of Florida,
			 Mr. Gohmert,
			 Mr. Linder,
			 Mr. LoBiondo,
			 Mr. Bishop of Utah,
			 Mr. Terry,
			 Mr. Lamborn,
			 Mr. Tiberi,
			 Mr. Buchanan,
			 Mr. Broun of Georgia,
			 Mr. Rooney,
			 Mr. Sam Johnson of Texas,
			 Mr. Lincoln Diaz-Balart of Florida,
			 and Mr. Sensenbrenner) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Ways and
			 Means, Financial
			 Services, Oversight and
			 Government Reform, and the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To strengthen sanctions against the Government of Syria,
		  to enhance multilateral commitment to address the Government of Syria’s
		  threatening policies, to establish a program to support a transition to a
		  democratically-elected government in Syria, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Syria Accountability and Liberation
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Strengthening United States Sanctions Against
				Syria
					Sec. 101. Declarations of policy.
					Sec. 102. Codification of existing sanctions and continuation
				of restrictions against the Government of Syria.
					Sec. 103. Sanctions against certain persons.
					Sec. 104. Sanctions against certain foreign
				countries.
					Title II—Sanctions Targeting Syria’s Energy Sector
					Sec. 201. Imposition of sanctions.
					Sec. 202. Advisory opinions.
					Sec. 203. Termination of sanctions.
					Sec. 204. Duration of sanctions; Presidential
				waiver.
					Sec. 205. Determinations not reviewable.
					Sec. 206. Exclusion of certain activities.
					Title III—Syria Nuclear Weapons Prevention 
					Sec. 301. Findings.
					Sec. 302. Actions within the International Atomic Energy
				Agency.
					Sec. 303. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Syria.
					Sec. 304. Exclusion from the United States of senior officials
				of foreign persons who have aided the nuclear program of Syria.
					Title IV—Diplomatic Efforts to Isolate the Government of
				Syria
					Sec. 401. Sense of Congress relating to bilateral
				efforts.
					Sec. 402. Opposition to Syria’s membership and candidacy for
				leadership posts in United Nations institutions.
					Sec. 403. Actions at international financial
				institutions.
					Sec. 404. Establishment of United States and regional contact
				groups.
					Sec. 405. Report on assistance to, and commerce with,
				Syria.
					Title V—Assistance to Support Democracy in Syria
					Sec. 501. Declarations of policy.
					Sec. 502. Assistance to support a transition to democracy in
				Syria.
					Sec. 503. Condemnation of Syrian human rights
				abuses.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)Develop;
			 developmentThe terms develop, or the
			 development of, mean, with respect to petroleum resources, the
			 exploration for, or the extraction, refining, or transportation by pipeline of,
			 petroleum resources.
			(3)Goods and
			 technologyThe terms goods and
			 technology have the meanings given such terms in section 16 of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2415).
			(4)Government of
			 SyriaThe term Government of Syria includes any
			 agency or instrumentality of the Government of Syria, including any entity that
			 is controlled by the Government of Syria.
			(5)Investment
				(A)In
			 generalThe term investment means any of the
			 following activities if the activity is undertaken pursuant to an agreement, or
			 pursuant to the exercise of rights under such an agreement, that is entered
			 into with the Government of Syria or a nongovernmental entity in Syria on or
			 after the date of the enactment of this Act:
					(i)The
			 entry into a contract that includes responsibility for the development of
			 petroleum resources located in Syria, or the entry into a contract providing
			 for the general supervision and guarantee of another person’s performance of
			 such a contract.
					(ii)The
			 purchase of a share of ownership, including an equity interest, in that
			 development.
					(iii)The entry into a
			 contract providing for the participation in royalties, earnings, or profits in
			 that development, without regard to the form of the participation.
					(B)ExclusionThe
			 term investment does not include the entry into, performance, or
			 financing of a contract to sell or purchase goods, services, or
			 technology.
				(C)Amendments or
			 modificationsFor purposes of this paragraph, an amendment or
			 other modification that is made, on or after the date of the enactment of this
			 Act, to an agreement or contract shall be treated as the entry into an
			 agreement or contract.
				(6)PersonThe
			 term person means—
				(A)a natural person;
			 or
				(B)a corporation,
			 business association, partnership, society, trust, any other nongovernmental
			 entity, organization, or group, and any governmental entity operating as a
			 business enterprise.
				(7)Petroleum
			 resourcesThe term petroleum resources includes
			 petroleum and natural gas resources.
			(8)United States
			 assistanceThe term United States assistance
			 means—
				(A)any assistance
			 under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), other than
			 urgent humanitarian assistance or medicine;
				(B)sales and
			 assistance under the Arms Export Control Act (22 U.S.C. 2751 et seq.);
				(C)financing by the
			 Commodity Credit Corporation for export sales of agricultural commodities;
			 or
				(D)financing under
			 the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.).
				IStrengthening
			 United States Sanctions Against Syria
			101.Declarations of
			 policyCongress makes the
			 following declarations of policy:
				(1)The actions of the
			 Government of the Syrian Arab Republic, including its support for, and
			 facilitation of, terrorist activities, including inside of Iraq, its
			 development of long-range missiles and weapons of mass destruction programs and
			 capabilities, its continued interference with the internal affairs of the
			 Lebanese Republic in violation of multiple United Nations Security Council
			 resolutions and of its international obligations, and its massive, systematic,
			 and extraordinary violations of human rights of the Syrian people, are a threat
			 to the national security of the United States and international peace.
				(2)The policy of the
			 United States shall be to deny the Government of Syria the ability to carry out
			 the following:
					(A)To finance,
			 provide safe-haven, or otherwise support terrorist organizations.
					(B)To develop
			 chemical, biological, radiological, or nuclear weapons and long-range ballistic
			 missiles.
					(C)To continue to
			 interfere in the affairs of the Government of Lebanon in contravention of
			 multiple United Nations Security Council resolutions and other pertinent
			 obligations.
					(D)To continue to
			 oppress the people of Syria.
					(3)The President
			 should advocate for, and should instruct the United States Permanent
			 Representative to the United Nations to propose and seek within the United
			 Nations Security Council, a mandatory international embargo against the
			 Government of Syria, pursuant to Article 41 of the Charter of the United
			 Nations.
				(4)Any effort by a
			 country that is a recipient of United States assistance to facilitate, directly
			 or indirectly, the development of Syria’s chemical, biological, radiological,
			 or nuclear weapons capabilities, long-range ballistic missile development
			 programs, or to help make operational any nuclear facility in Syria will have a
			 detrimental impact on United States assistance to, or commercial and financial
			 relations with, such country.
				102.Codification of
			 existing sanctions and continuation of restrictions against the Government of
			 Syria
				(a)Restrictions
			 relating to certain provisions of lawRestrictions against the Government of
			 Syria, and on persons by reason of their direction of, or contribution to,
			 activities of the Government of Syria, that were imposed pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Syria
			 Accountability and Lebanese Sovereignty Restoration Act of 2003 (Public Law
			 108–175), the Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701
			 note), or any similar provision of law, as in effect on the date of the
			 enactment of this Act, including the restrictions imposed under Executive Order
			 12938 (as amended by Executive Order 13094), Executive Order 13338, Executive
			 Order 13399, Executive Order 13460, and any similar Executive Order, shall
			 remain in effect and may not be lifted pursuant to such provisions of law until
			 the President certifies to the appropriate congressional committees that the
			 Government of Syria—
					(1)has ceased all
			 support for terrorism, including by meeting the requirements of paragraphs (2),
			 (3), and (4) of subsection (b), and has not provided such support during the
			 preceding 5-year period and has not been determined by the Secretary of State,
			 for the purposes of section 6(j) of the Export Administration Act of 1979,
			 section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms
			 Export Control Act, or any other provision of law, to be a government that has
			 repeatedly provided support for acts of international terrorism at any time
			 during such 5-year period;
					(2)(A)has permanently
			 dismantled Syria’s chemical, biological, radiological, and nuclear weapons
			 programs;
						(B)has ceased all efforts to design,
			 develop, manufacture, or acquire—
							(i)a nuclear explosive device or
			 related materials and technology;
							(ii)chemical, biological, and
			 radiological weapons; and
							(iii)ballistic missiles and ballistic
			 missile launch technology; and
							(C)has taken demonstrable steps to combat
			 the proliferation of such weapons;
						(3)does not pose a threat to United States
			 national security, United States interests, and United States allies in the
			 region;
					(4)respects the
			 boundaries, sovereignty, and right to exist of all neighboring countries;
			 and
					(5)upholds and
			 defends the human rights and civil liberties of its people.
					(b)Restrictions
			 relating to state sponsor of terrorism determinationRestrictions
			 against the Government of Syria that were imposed by reason of a determination
			 by the Secretary of State that the Government of Syria, for purposes of section
			 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant
			 to the International Emergency Economic Powers Act), section 40 of the Arms
			 Export Control Act, section 620A of the Foreign Assistance Act of 1961, or
			 other provision of law, is a government that has repeatedly provided support
			 for acts of international terrorism, shall remain in effect, and shall not be
			 lifted pursuant to such provisions of law, unless the President certifies to
			 the appropriate congressional committees that the Government of Syria—
					(1)is not engaged in
			 the illegal transfer of missile or nuclear technology to the Government of
			 North Korea or to any country the government of which the Secretary of State
			 has determined, for purposes of any of the provisions of law specified in the
			 matter preceding this paragraph, is a government that has repeatedly provided
			 support for acts of international terrorism;
					(2)is no longer
			 engaged in training, harboring, supplying, financing, or supporting in any
			 way—
						(A)Hamas, Hezbollah,
			 Palestinian Islamic Jihad, the Popular Front for the Liberation of Palestine,
			 the Popular Front for the Liberation of Palestine-General Command, the
			 Democratic Front for the Liberation of Palestine, Fatah al-Intifada, or Fatah
			 al-Islam;
						(B)any other
			 organization designated by the Secretary of State as a foreign terrorist
			 organization in accordance with section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a));
						(C)any person
			 included on the Annex to Executive Order 13224 (September 23, 2001) and any
			 other person identified under section 1 of that Executive Order whose property
			 and interests in property are blocked by such section (commonly known as a
			 specially designated global terrorist);
						(D)any person
			 designated under section 3 of Executive Order 13338 (May 13, 2004) or under
			 section 1 of Executive Order 13438 (July 17, 2007);
						(E)the Syrian Social
			 Nationalist Party;
						(F)any other person
			 or organization contributing to instability in Lebanon or Iraq; and
						(G)any agency,
			 instrumentality, affiliate, or successor organization of the organizations
			 listed in subparagraphs (A), (B), (C), (D), E), or (F).
						(3)has immediately
			 and unconditionally stopped facilitating transit from Syria to Iraq of
			 individuals, military equipment, and all lethal items, except as authorized by
			 the representative, internationally recognized Government of Iraq; and
					(4)has ceased its
			 support for volunteers and terrorists who are traveling from and
			 through Syria into Iraq to launch attacks.
					103.Sanctions
			 against certain persons
				(a)ProhibitionThe
			 sanctions described in subsection (b) shall be imposed on a person if such
			 person transfers or retransfers goods or technology so as to contribute to the
			 efforts by the Government of Syria to acquire or develop destabilizing numbers
			 or types of advanced conventional weapons, or to acquire, develop, produce, or
			 stockpile biological, chemical, radiological, or nuclear weapons or long-range
			 ballistic missiles.
				(b)SanctionsThe
			 sanctions to be imposed on a person pursuant to subsection (a) are as
			 follows:
					(1)Procurement
			 sanctionThe United States Government shall not procure, or enter
			 into any contract for the procurement of, any goods or services from such
			 sanctioned person.
					(2)Export
			 sanctionThe United States Government shall not issue any license
			 for any export by or to such sanctioned person.
					(3)Import
			 sanctionThe President shall ban the importation of any article
			 that is a product of such sanctioned person.
					(c)Persons against
			 whom sanctions are To be imposedThe sanctions described in
			 subsection (b) shall be imposed on—
					(1)any person the
			 President determines has carried out any of the activities described in
			 subsection (a); and
					(2)any person the
			 President determines—
						(A)is a successor
			 entity to a person referred to in paragraph (1);
						(B)is a parent or
			 subsidiary of a person referred to in paragraph (1) if such parent or
			 subsidiary engaged in any of the activities described in subsection (a);
			 or
						(C)is an affiliate of
			 a person referred to in paragraph (1) if such affiliate engaged in any of the
			 activities described in subsection (a) and if such affiliate is controlled in
			 fact by a person referred to in paragraph (1).
						104.Sanctions
			 against certain foreign countries
				(a)ProhibitionThe
			 President shall impose on the government of a foreign country the sanctions
			 described in paragraphs (1), (2), and (3) of subsection (b) and one or more of
			 the sanctions described in paragraphs (4), (5), and (6) of subsection (b), and
			 the sanctions described in subsection (c), if the President determines that
			 such government transfers or retransfers goods or technology, or provides
			 assistance, so as to contribute to the efforts by the Government of Syria to
			 acquire or develop destabilizing numbers and types of advanced conventional
			 weapons, or to acquire, develop, produce, or stockpile chemical, biological,
			 radiological, or nuclear weapons and long-range ballistic missiles.
				(b)SanctionsThe
			 sanctions referred to in subsection (a) are as follows:
					(1)Suspension of
			 United States assistanceThe United States Government shall
			 suspend United States assistance to such sanctioned country.
					(2)Suspension of
			 codevelopment or coproduction agreementsThe United States
			 Government shall suspend compliance with its obligations under any memorandum
			 of understanding with such sanctioned country for the codevelopment or
			 coproduction of any item on the United States Munitions List (established under
			 section 38 of the Arms Export Control Act (22 U.S.C. 2778)), including any
			 obligation for implementation of such memorandum of understanding through the
			 sale to such sanctioned country of technical data or assistance or the
			 licensing for export to such sanctioned country of any component part.
					(3)United States
			 Munitions ListNo item on the United States Munitions List
			 (established pursuant to section 38 of the Arms Export Control Act) may be
			 exported to such sanctioned country.
					(4)Export
			 sanctionThe United States Government shall not issue any license
			 for any export by or to such sanctioned country.
					(5)Import
			 sanctionThe President shall ban the importation of any article
			 that is a product of such sanctioned country.
					(6)International
			 financial institution assistanceThe Secretary of the Treasury
			 shall instruct the United States Executive Director at each international
			 financial institution (as defined in section 1701(c)(2) of the International
			 Financial Institutions Act) to oppose and vote against the extension by such
			 institution of any financial or technical assistance to such sanctioned
			 country.
					(c)Suspension of
			 military and dual-use technical exchange agreementsThe United
			 States Government shall suspend compliance with its obligations under any
			 technical exchange agreement involving military and dual-use technology between
			 the United States and such sanctioned country that does not directly contribute
			 to the national security of the United States, and no military or dual-use
			 technology may be exported from the United States to such sanctioned country
			 pursuant to such agreement during such period.
				IISanctions
			 Targeting Syria’s Energy Sector
			201.Imposition of
			 sanctions
				(a)Imposition of
			 sanctionsExcept as provided in subsection (f), the President
			 shall impose on a person the sanctions specified in paragraphs (1) and (2) of
			 subsection (b) and one or more of the sanctions specified in paragraphs (3)
			 through (6) of subsection (b), if the President determines that such person
			 has, on or after the date of the enactment of this Act, made an investment of
			 $5,000,000 or more (or any combination of investments thereof, which in the
			 aggregate equals or exceeds $5,000,000 in any 12-month period), that
			 contributed to the enhancement of the Government of Syria’s ability to develop
			 petroleum resources in Syria.
				(b)Sanctions
			 specifiedThe sanctions specified in this subsection are as
			 follows:
					(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President
			 shall direct the Export-Import Bank of the United States not to give approval
			 to the issuance of any guarantee, insurance, extension of credit, or
			 participation in the extension of credit in connection with the export of any
			 goods or services to any sanctioned person.
					(2)Loans from
			 United States financial institutionsThe United States Government
			 shall prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $10,000,000 in
			 any 12-month period unless such person is engaged in activities to relieve
			 human suffering and such loans or credits are provided for such
			 activities.
					(3)Export
			 sanctionThe President may order the United States Government not
			 to issue any specific license and not to grant any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—
						(A)the Export
			 Administration Act of 1979;
						(B)the Arms Export
			 Control Act;
						(C)the Atomic Energy
			 Act of 1954; or
						(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or reexport of goods or services.
						(4)Prohibitions on
			 financial institutionsThe following prohibitions may be imposed
			 against a sanctioned person that is a financial institution:
						(A)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
						(B)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as an agent of the United States Government or serve
			 as repository for United States Government funds.
						The
			 imposition of either sanction under subparagraph (A) or (B) shall be treated as
			 one sanction for purposes of this title, and the imposition of both such
			 sanctions shall be treated as two sanctions for purposes of this title.(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
					(6)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act.
					(c)Persons against
			 which the sanctions are To be imposedThe sanctions specified in
			 subsection (b) shall be imposed on—
					(1)any person the
			 President determines has carried out an activity described in subsection (a);
			 and
					(2)any person the
			 President determines—
						(A)is a successor
			 entity to a person referred to in paragraph (1);
						(B)is a parent or
			 subsidiary of a person referred to in paragraph (1) if such parent or
			 subsidiary engaged in an activity described in subsection (a); or
						(C)is an affiliate of
			 a person referred to in paragraph (1) if such affiliate engaged in an activity
			 referred to in paragraph (1) and if such affiliate is controlled in fact by a
			 person referred to in paragraph (1).
						(d)Publication in
			 Federal RegisterThe President shall cause to be published in the
			 Federal Register a current list of sanctioned persons. The removal of persons
			 from, and the addition of persons to, such list of sanctioned persons shall
			 also be so published.
				(e)Publication of
			 projectsThe President shall cause to be published in the Federal
			 Register a list of all projects which have been publicly tendered in the oil
			 and gas sector in Syria.
				(f)ExceptionsThe
			 President shall not be required to apply or maintain the sanctions specified in
			 subsection (b)—
					(1)in the case of
			 procurement of defense articles or defense services—
						(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security of the
			 United States;
						(B)if the President
			 determines and certifies in writing to the appropriate congressional committees
			 that the person to which the sanctions would otherwise be applied is a sole
			 source supplier of the defense articles or services, that such defense articles
			 or services are essential, and that alternative sources are not readily or
			 reasonably available; or
						(C)if the President
			 determines and certifies in writing to the appropriate congressional committees
			 that such articles or services are essential to the national security of the
			 United States under defense coproduction agreements;
						(2)in the case of
			 procurement, to eligible products, as defined in section 308(4) of the Trade
			 Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country or
			 instrumentality designated under section 301(b)(1) of that Act (19 U.S.C.
			 2511(b)(1));
					(3)to products,
			 technology, or services provided under contracts entered into before the date
			 on which the President publishes in the Federal Register the name of a person
			 with respect to which the sanctions are to be imposed;
					(4)to—
						(A)spare parts which
			 are essential to United States products or production; and
						(B)component parts,
			 but not finished products, essential to United States products or production;
			 and
						(5)to medicines,
			 medical supplies, or other humanitarian items.
					202.Advisory
			 opinionsThe Secretary of
			 State may, upon the request of any person, issue an advisory opinion to such
			 person as to whether a proposed activity by such person would subject such
			 person to sanctions under section 201. Any person who relies in good faith on
			 such an advisory opinion which states that such proposed activity would not
			 subject such person to such sanctions, and any person who thereafter engages in
			 such activity, shall not be made subject to such sanctions on account of such
			 activity.
			203.Termination of
			 sanctionsThe requirement to
			 impose sanctions under section 201 shall no longer have force or effect with
			 respect to the Government of Syria if the President determines and certifies to
			 the appropriate congressional committees that the requirements of section 102
			 (a) and (b) have been met.
			204.Duration of
			 sanctions; Presidential waiver
				(a)Delay of
			 sanctions
					(1)ConsultationsIf
			 the President makes a determination under section 201 that sanctions specified
			 in such section should be imposed with respect to a foreign person, Congress
			 urges the President to initiate consultations immediately with the government
			 with primary jurisdiction over such foreign person with respect to the
			 imposition of such sanctions under such section.
					(2)Actions by
			 government of jurisdictionIn order to pursue consultations under
			 paragraph (1) with the government with primary jurisdiction over a foreign
			 person described in such paragraph, the President may delay imposition on such
			 foreign person of sanctions under section 201 for up to 90 days. Following such
			 consultations, the President shall immediately impose such sanctions unless the
			 President determines and certifies to the appropriate congressional committees
			 that such government has taken specific and effective actions, including the
			 imposition of appropriate penalties, to terminate the involvement of such
			 foreign person in the activities that resulted in the determination by the
			 President to impose on such foreign person sanctions under section 201.
					(b)Duration of
			 sanctionsSanctions imposed under section 201 shall remain in
			 effect—
					(1)for a period of not
			 less than two years from the date on which such sanctions are imposed;
			 or
					(2)until such time as
			 the President determines and certifies to the appropriate congressional
			 committees that the person whose activities were the basis for imposing such
			 sanction is no longer engaging in such activities and that the President has
			 received reliable assurances that such person will not engage in such
			 activities in the future, except that such sanctions shall remain in effect for
			 a period of not less than one year.
					(c)Presidential
			 waiverThe President may, on
			 a case by case basis, waive for a single period of not more than six months the
			 application of a sanction imposed on a foreign person under section 201, if the
			 President certifies to the appropriate congressional committees at least 30
			 days before such waiver is to take effect that—
					(1)such waiver is vital to the national
			 security of the United States; and
					(2)the government of
			 the country with respect to which such foreign person is a national has
			 undertaken substantial measures to prevent the acquisition and development of
			 weapons of mass destruction by the Government of Syria and to deny the
			 Government of Syria the resources and capability to engage in the
			 state-sponsorship of terrorism.
					205.Determinations
			 not reviewableA determination
			 to impose sanctions under section 201 shall not be reviewable in any
			 court.
			206.Exclusion of
			 certain activitiesNothing in
			 this title shall apply to any activities subject to the reporting requirements
			 of title V of the National Security Act of 1947.
			IIISyria Nuclear
			 Weapons Prevention 
			301.FindingsCongress finds the following:
				(1)On September 6,
			 2007, Israeli warplanes bombed a site at al-Kibar in northeastern Syria, which
			 the Syrians subsequently worked to conceal. On April 24, 2008, senior United
			 States intelligence officials briefed Congress and the press about the al-Kibar
			 site, citing detailed information showing that the al Kibar facility was a
			 nuclear reactor, built with North Korean assistance.
				(2)Following the
			 briefing, Syria granted International Atomic Energy Agency (IAEA) inspectors
			 access to Dayr al-Zor (but denied them access to three other sites), where they
			 took environmental samples on June 23, 2008. After the visit, Syria suspended
			 cooperation with the IAEA, which later revealed that soil samples taken from
			 the al-Kibar site revealed a significant number of natural uranium
			 particles that were produced by human action rather than being already
			 present in the environment.
				(3)The natural
			 uranium found by the IAEA is the type of fuel that would be fed into a reactor
			 to produce plutonium, which after extraction in a reprocessing facility, could
			 fuel a nuclear bomb.
				(4)Syria’s safeguards
			 agreement with the IAEA requires notification to the agency in advance of
			 construction of any nuclear facility, regardless of the presence of nuclear
			 material, and, as a result, Syria’s construction of a reactor violated its IAEA
			 obligations.
				302.Actions within
			 the International Atomic Energy Agency
				(a)Statement of
			 policyIt shall be the policy of the United States to oppose the
			 development or acquisition by Syria of a nuclear capability.
				(b)United States
			 actionsThe President shall instruct the United States Permanent
			 Representative to the International Atomic Energy Agency to—
					(1)seek the adoption
			 of a resolution declaring Syria to be in violation of its IAEA obligations
			 unless Syria immediately—
						(A)declares all
			 nuclear-related facilities;
						(B)immediately and
			 unconditionally suspends any activity which could be used to develop
			 nuclear-weapons capability; and
						(C)provides IAEA
			 inspectors with full access to its nuclear-related facilities;
						(2)use all available
			 political, economic, and diplomatic tools, and shall use the voice, vote, and
			 influence of the United States in all international organizations and
			 associations of which it is a member, including the IAEA and the Nuclear
			 Suppliers Group, to—
						(A)block the
			 development or acquisition by Syria of a capacity to fabricate nuclear
			 fuel;
						(B)block the
			 allocation of funds for any IAEA development, environmental, or nuclear science
			 assistance or activity to Syria;
						(C)block the
			 allocation of funds for IAEA development, environmental, or nuclear-related
			 assistance or activity to the Government of Syria, including any agency or
			 instrumentality thereof; and
						(D)block membership
			 of the Government of Syria on the Board of Governors of the IAEA; and
						(3)shall withhold from United States
			 contributions to the IAEA an amount equal to that which the IAEA expends on
			 assistance to Syria.
					303.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of
			 Syria
				(a)In
			 generalNotwithstanding any
			 other provision of law or any international agreement, no agreement for
			 cooperation between the United States and the government of any country that is
			 assisting the nuclear program of Syria or transferring advanced conventional
			 weapons or missiles to Syria may be submitted to Congress pursuant to section
			 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), no such agreement may
			 enter into force with such country, no license may be issued for export
			 directly or indirectly to such country of any nuclear material, facilities,
			 components, or other goods, services, or technology that would be subject to
			 such agreement, and no approval may be given for the transfer or retransfer
			 directly or indirectly to such country of any nuclear material, facilities,
			 components, or other goods, services, or technology that would be subject to
			 such agreement, until the President determines and reports to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate that the government of such country that is assisting
			 the nuclear program of Syria or transferring advanced conventional weapons or
			 missiles to Syria—
					(1)has suspended all nuclear assistance to
			 Syria or suspended transferring advanced conventional weapons or missiles to
			 Syria (as the case may be); and
					(2)is committed to
			 maintaining such suspension.
					(b)Rules of
			 constructionThe restrictions described in subsection (a)—
					(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 required by the Atomic Energy Act of 1954 and any other law; and
					(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
					(c)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given such term in section 11 (b). of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
					(2)Assisting the
			 nuclear program of SyriaThe term assisting the nuclear
			 program of Syria means the intentional transfer to Syria by a
			 government, or by a person subject to the jurisdiction of a government with the
			 knowledge and acquiescence of such government, of goods, services, or
			 technology listed on the Nuclear Suppliers Group Guidelines for the Export of
			 Nuclear Material, Equipment and Technology (published by the International
			 Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 3/Part 1, and
			 subsequent revisions) or Guidelines for Transfers of Nuclear-Related Dual-Use
			 Equipment, Material, and Related Technology (published by the International
			 Atomic Energy Agency as Information Circular INFCIR/254/Rev. 3/Part 2, and
			 subsequent revisions).
					(3)Country that is
			 assisting the nuclear program of Syria or transferring advanced conventional
			 weapons or missiles to SyriaThe term country that is assisting
			 the nuclear program of Syria or transferring advanced conventional weapons or
			 missiles to Syria means any country determined by the President to be
			 assisting the nuclear program of Syria or transferring advanced conventional
			 weapons or missiles to Syria.
					(d)WaiverThe
			 President may waive the application of the sanctions described in subsection
			 (a) if the President—
					(1)determines that
			 such a waiver is vital to the national security of the United States;
			 and
					(2)submits to the
			 appropriate congressional committees a report describing the reasons for such
			 determination.
					304.Exclusion from
			 the United States of senior officials of foreign persons who have aided the
			 nuclear program of Syria
				(a)Grounds for
			 exclusionExcept as provided in subsection (b), the Secretary of
			 State shall deny a visa to, and the Secretary of Homeland Security shall
			 exclude from the United States, any alien whom the Secretary of State
			 determines is an alien who, on or after the date of the enactment of this Act,
			 is a—
					(1)person, agent,
			 instrumentality, or official of, is affiliated with, or is serving as a
			 representative of, the Government of Syria identified in a report submitted
			 pursuant to section 2(a) of the Iran, North Korea, and Syria Nonproliferation
			 Act (Public Law 106–178);
					(2)corporate officer, principal, or
			 shareholder with a controlling interest of a foreign person identified in a
			 report submitted pursuant to such section;
					(3)corporate officer,
			 principal, or shareholder with a controlling interest of a successor entity to,
			 or a parent or subsidiary of, a foreign person identified in such a
			 report;
					(4)corporate officer,
			 principal, or shareholder with a controlling interest of an affiliate of a
			 foreign person identified in such a report, if such affiliate engaged in the
			 activities referred to in such report, and if such affiliate is controlled in
			 fact by the foreign person identified in such report;
					(5)spouse, minor
			 child, or agent of a person excludable under paragraph (1), (2), (3) or
			 (4);
					(6)senior official of
			 a foreign government identified in such a report;
					(7)senior official of
			 a foreign government with primary jurisdiction over a foreign person identified
			 in such a report; or
					(8)spouse, minor child,
			 or agent of a person excludable under paragraph (6) or (7).
					(b)ExceptionThe
			 President may waive the sanctions described in subsection (a) with respect to a
			 person specified in paragraph (5), (6), or (7) if the President determines and
			 certifies in writing to the appropriate congressional committees, on a case by
			 case basis, that the foreign government with primary jurisdiction over such
			 person has made and continues to make clear, specific efforts to stop and deter
			 the transfer or retransfer of, or the permitting, hosting, or other
			 facilitating of transshipments that may enable the transfer or retransfer of,
			 goods or technology that contribute to the efforts by Syria, as the case may
			 be, to acquire or develop advanced conventional weapons, or to acquire,
			 develop, produce, or stockpile radiological or nuclear weapons.
				(c)DefinitionsIn
			 subsection (b):
					(1)TransferThe term transfer means the
			 conveyance of technological or intellectual property, or the conversion of
			 intellectual or technological advances into marketable goods, services, or
			 articles of value, developed and generated in one place, to another through
			 illegal or illicit means to a country, the government of which the Secretary of
			 State has determined, for purposes of section 6(j)(1)(A) of the Export
			 Administration Act of 1979 (as in effect pursuant to the International
			 Emergency Economic Powers Act), section 40(d) of the Arms Export Control Act
			 (22 U.S.C. 2780(d)), and section 620A of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2371), is a government that has repeatedly provided support for acts of
			 international terrorism.
					(2)TransshipmentThe term transshipment means
			 the export from one country to another that passes through a third country, in
			 which cargo is off-loaded and there is some change to conveyance.
					IVDiplomatic
			 Efforts to Isolate the Government of Syria
			401.Sense of
			 Congress relating to bilateral effortsIt is the sense of Congress that the
			 Secretary of State should ensure that United States diplomatic personnel abroad
			 understand and, in their contacts with foreign officials, are communicating the
			 reasons for United States policy and sanctions against the Government of Syria,
			 and are urging foreign governments to cooperate more effectively with the
			 Government of the United States in compelling the Government of Syria to cease
			 policies and activities that threaten global peace and security.
			402.Opposition to
			 Syria’s membership and candidacy for leadership posts in United Nations
			 institutionsThe President
			 shall direct the United States Permanent Representative to the United Nations,
			 United Nations organizations and entities, and United Nations-affiliated
			 agencies and bodies, to continue to use the voice, vote, and influence of the
			 United States to oppose Syria’s membership and candidacy for leadership posts
			 in such institutions, and engage in diplomatic efforts to secure multilateral
			 support for such efforts.
			403.Actions at
			 international financial institutionsThe President shall instruct the United
			 States Executive Director at each international financial institution (as
			 defined in section 1701(c)(2) of the International Financial Institutions Act)
			 to use the voice, vote, and influence of the United States to oppose any loan
			 or other assistance to Syria and to oppose Syria’s membership in each such
			 institution.
			404.Establishment
			 of United States and regional contact groupsThe President shall seek to establish
			 contact groups with relevant countries in the Middle East to provide forums in
			 which United States officials who are responsible for counter-proliferation
			 efforts are able to meet, at least twice each year, with their counterparts
			 from such countries to—
				(1)discuss the global
			 threats presented by Syrian nuclear proliferation and sponsorship of
			 international terrorism; and
				(2)develop strategies
			 to effectively address such threats.
				405.Report on
			 assistance to, and commerce with, Syria
				(a)ReportNot
			 later than 90 days after the date of the enactment of this Act and annually
			 thereafter, the President shall transmit to the appropriate congressional
			 committees a report on assistance to, and commerce with, Syria by other foreign
			 countries during the preceding 12-month period.
				(b)ContentsEach
			 report required under subsection (a) shall, for the period covered by the
			 report, contain the following information, to the extent such information is
			 available:
					(1)A
			 description of all bilateral assistance provided to Syria by other foreign
			 countries, including humanitarian assistance.
					(2)A
			 description of Syria’s commerce with other foreign countries, including an
			 identification of Syria’s trading partners and the extent of such trade.
					(3)A
			 description of the joint ventures completed, or under consideration, by foreign
			 nationals, business firms, and persons involving facilities in Syria, including
			 an identification of the location of the facilities involved and a description
			 of the terms of agreement of the joint ventures and the names of the parties
			 that are involved.
					(4)A
			 determination of the amount of debt of the Government of Syria that is owed to
			 each foreign country, including—
						(A)the amount of debt
			 exchanged, forgiven, or reduced under the terms of each investment or operation
			 in Syria involving foreign nationals; and
						(B)the amount of debt
			 owed to the foreign country that has been exchanged, forgiven, or reduced in
			 return for a grant by the Government of Syria of an equity interest in a
			 property, investment, or operation of the Government of Syria or of a Syrian
			 national.
						(5)A
			 description of the steps taken to assure that raw materials and semifinished or
			 finished goods produced by facilities in Syria involving foreign nationals do
			 not enter the United States market, either directly or through third countries
			 or parties.
					(6)An identification
			 of countries and entities that provide, or have provided, arms or military
			 supplies from Syria or that otherwise have entered into agreements with Syria
			 that could have a military application, including—
						(A)a description of
			 the military supplies, equipment, or other material sold, bartered, or
			 exchanged between Syria and such countries;
						(B)a listing of the
			 goods, services, credits, or other consideration received by Syria in exchange
			 for military supplies, equipment, or material; and
						(C)the terms or
			 conditions of any such agreement.
						(c)FormThe
			 report submitted under subsection (a) shall be in unclassified form but may
			 include a classified annex.
				VAssistance to
			 Support Democracy in Syria
			501.Declarations of
			 policyIt shall be the policy
			 of the United States to support independent human rights and pro-democracy
			 forces in Syria to promote the emergence of a democratic government in Syria
			 that will—
				(1)denounce and
			 combat terrorism;
				(2)dismantle its
			 chemical, biological, radiological, and nuclear weapons programs and commit to
			 combating the proliferation of such weapons;
				(3)respect the
			 boundaries, sovereignty, and right to exist of its neighbors and live in peace
			 and security with all the countries in the region; and
				(4)uphold and defend
			 the human rights and civil liberties of its citizens.
				502.Assistance to
			 support a transition to democracy in Syria
				(a)AuthorizationNotwithstanding
			 any other provision of law, the President is authorized to provide assistance
			 and other support for individuals and independent nongovernmental organizations
			 to support a transition to a freely-elected, internationally recognized
			 democratic government in Syria.
				(b)Activities
			 supportedAssistance provided under subsection (a) shall, to the
			 maximum extent practicable, be used to carry out the following
			 activities:
					(1)Democracy-building
			 and civil society efforts in Syria, including the provision of assistance to
			 organizations certified by the President to be independent democratic
			 organizations, victims of political repression and their families, and
			 prisoners of conscience and their families.
					(2)Radio and
			 television broadcasting to Syria to support democracy-building and civil
			 society efforts in Syria.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President to carry out this section such sums as may be necessary for fiscal
			 year 2010 and each subsequent fiscal year.
				503.Condemnation of
			 Syrian human rights abuses
				(a)Statement of
			 policyIt shall be the policy of the United States—
					(1)to condemn the
			 consistent pattern of gross violations of internationally recognized human
			 rights by the Government of Syria in all applicable international fora;
					(2)to introduce and
			 work toward the adoption of a resolution at the upcoming session of the United
			 Nations General Assembly which details and condemns the dismal human rights
			 record of Syria;
					(3)to support the
			 people of Syria in their daily struggle for freedom, respect for human rights
			 and civil liberties, democratic self-governance, and the establishment of the
			 rule of law; and
					(4)to
			 reach out to dissidents, human rights activists, and the nonviolent democratic
			 opposition in Syria, and to assist them in their efforts.
					(b)Actions at the
			 United Nations General AssemblyThe President shall direct the
			 United States Permanent Representative to the United Nations to take the
			 necessary steps to secure support for the adoption of a resolution at the
			 United Nations General Assembly holding the Government of Syria accountable for
			 its systematic violations of human rights of Syrian and Lebanese citizens and
			 calling for the appointment of a United Nations Special Rapporteur to
			 investigate such human rights violations.
				
